Opinion by
Cline, J.
At the trial plaintiff introduced as exhibit 1 a broken figure described on the invoice as “Peking carved ivory lady, 1007 L.” and it was stipulated that all of the items described on the invoice as “ivory ladies” are valued at not less than $2.50 each. However, there were two items on the invoice, other than 1007 L, described as ivory ladies. The plaintiff called one witness but no testimony was introduced tending to show that he was an artist or sculptor or that he had any qualifications as an expert on works of art. Various cases were cited by the plaintiff. On examination the court found that some of the cases covered ivory figures but that expert testimony was introduced therein showing that the articles possessed artistic merit. The defendant cited various cases, among which was United States v. Olivotti (7 Ct. Cust. Appls. 46, T. D. 36309), which decision construed paragraph 376 of the Tariff Act of 1913, which corresponds with paragraph 1547 of the present act. No case, however, was cited in which the court, in the absence of expert testimony, took judicial notice that imported articles were sculptures which were works of the free fine arts. The protest was therefore overruled.